Citation Nr: 0633835	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for low back pain, 
degenerative disc disease, L4-5 and L5-S1, currently rated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to June 
1988 and from October 1990 to August 1996.  

This case initially came before the Board of Veterans' Appeal 
(Board) on appeal from a rating decision rendered in April 
2003 by the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Reno, Nevada, RO 
has assumed the role of the agency of original jurisdiction 
over this appeal.

In December 2005, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by the 
functional equivalent of severe limitation of motion of the 
lumbar spine.

2.  There is mild impairment of both the left and right 
sciatic nerves.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for limitation of motion of the lumbar spine are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243; § 4.124a, 
Diagnostic Code 8520 (2006).

2.  The criteria for the assignment of a 10 percent rating 
for radiculopathy, right lower extremity, associated with 
degenerative disc disease, L4-5 and L5-S1, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2006).

3.  The criteria for the assignment of a 10 percent rating 
for radiculopathy, left lower extremity, associated with 
degenerative disc disease, L4-5 and L5-S1, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April 2003 and June 2005, subsequent to the initial 
adjudication of the claim.  While the June 2005 letter 
provided adequate notice with respect to the evidence 
necessary to establish a higher disability rating, it did not 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  See Dingess, 
supra.  However, notice of the requirements for establishing 
an effective date was furnished to the veteran in a May 2006 
supplemental statement of the case.  Accordingly, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

Service connection for low back pain, degenerative disc 
disease, L4-5 and L5-S1, was granted in an April 2001 rating 
decision as the evidence showed that the veteran's back 
disability was manifested during service and had continued 
since service.  A 40 percent disability evaluation was 
assigned.

In a statement dated in March 2003, V. McKie, a VA 
physician's assistant, noted that the veteran had a chronic 
back condition with sacroiliitis, pars defects, minimal 
degenerative disease at L5-S1, and disc protrusion.  There 
was also electrodiagnostic evidence of a lumbosacral 
radiculopathy in the S1 distribution.  It was noted that the 
veteran's condition was not relieved by best rest and that 
his symptoms could actually worsen with bed rest.  

Thereafter, the veteran was afforded a VA compensation and 
pension examination in April 2003.  The veteran was noted to 
markedly obese with a height of 6 feet 3 inches and weight of 
384 pounds.  He ambulated with a normal gait with constant 
low back pain.  Recurrent radiculopathy down the left 
posterior leg almost to the ankle and on the right to the 
level of the posterior knee was reported with some recurrent 
numbness and tingling down the left leg to the left foot.  
His low back pain was aggravated by prolonged standing and 
sitting, walking a block or more, and lifting 10 pounds or 
more.  

The examiner observed palpable paraspinous tenderness over 
the mid and lower lumbar spine.  There was no sciatic notch 
tenderness.  Lumbar curvature was intact.  Quadriceps 
mechanism was intact with 5/5 motor strength throughout each 
lower extremity.  Straight leg raise test was positive at 30 
degrees on the left and 40 degrees on the right.  Patellar 
and Achilles reflexes were 2+, equal, and active.   Forward 
flexion at 40 degrees and extension at 30 degrees caused 
bilateral mid and lower lumbar paraspinous pain most marked 
on the left.  Lateral flexion was to 15 degrees on the left 
and 20 degrees on the right.  Rotation was to 20 degrees 
bilaterally.  Sensory perception was intact over the buttocks 
and down each lower extremity.  

A February 2004 outpatient treatment record notes that the 
veteran, despite having a moderate disc bulge affecting the 
S1 nerve root, had no loss of bowel or bladder dysfunction or 
lower extremity weakness.  

During VA examination in February 2004, the veteran ambulated 
with a very minimal limp complaining of constant low back 
pain and radicular pain down both lower extremities.  He used 
ibuprofen and Oxycontin daily.  Examination revealed some 
mild, right sided, lower lumbar paraspinous palpable 
tenderness without any sciatic notch tenderness.  The lumbar 
curve and quadriceps mechanisms were intact with 5/5 motor 
strength throughout each lower extremity.  Straight leg raise 
was positive at 30 degrees bilaterally.  Patellar and 
Achilles reflexes were 2+, equal, and active.  The veteran 
was 20 inches from toe touching.  Forward flexion to 30 
degrees and backward extension to 30 degrees caused bilateral 
lower lumbar paraspinous pain without palpable spasms.  
Lateral flexion was to 30 degrees bilaterally.  Rotation was 
to 30 degrees on the left and 20 degrees on the right.  
Sensory perception is intact over the buttocks and down each 
lower extremity.  Assessment was chronic constant low back 
pain syndrome with reduced range of motion with bilateral S-1 
radiculopathy to the left ankle and right posterior knee 
confirmed by EMG studies with MRI evidence of osteoarthritis 
at the entire lumbar spine and disk bulging at L4-5 and L5-S1 
with pars defect causing moderate functional impairment.  

The report of a May 2005 VA examination notes that the 
veteran had no incapacitating episodes.  When the veteran's 
symptoms flared up there was no weakness, fatigue, 
incoordination, or loss of motion.  The veteran reported that 
he was only able to walk for 15 to 20 minutes before having 
to take a break because of back pain.  He was able to do his 
housework and some yard work, but he had to take breaks every 
15 to 20 minutes.  He was currently a full time student 
studying business management.  He also worked as a part time 
truck driver.  The examiner observed that the veteran arose 
from a sitting position very slowly and winced with pain in 
his back.  He also limped, putting most of his weight on his 
right leg.  He could forward flex to 65 degrees, extend to 5 
degrees, side bend to 10 degrees bilaterally, and rotate to 
15 degrees bilaterally.  The examiner noted pain throughout 
all of the movements and constant pain throughout the 
examination.  The veteran complained of pain with straight 
leg raise in the back of about 45 degree for both legs.   
However, the examiner noted that no radicular pains seen with 
straight leg testing.  The veteran reported increased pain 
with repetitive motion.  However, he denied fatigue, 
decreased range of motion, weakness, or incoordination with 
repetitive use and the examiner observed no such symptoms.  
Motor examination revealed 5/5 strength in the lower 
extremities bilaterally with intact sensation in all 
dermatomes.  The veteran was noted to have no patellar 
reflexes during examination.  

During his hearing before the Board in December 2005, the 
veteran reported limitation of motion.  He reported daily 
pain as 10 on a scale from 1 to 10.  When he returned home 
from work, he was "in agony."  His back condition affected 
his personal life with his wife and kids.  He reported being 
incapacitated every night due to pain, but he had to work.  
He felt that his incapacitated episodes exceeded six weeks 
during the past 12 months.  He had difficulty tying his shoes 
and it took a while for him to get dressed.  


Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006). 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.   
The Board also notes that a liberalizing law or VA issue may 
be applied no earlier than the date of the change. 38 
U.S.C.A. § 5110.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   

Prior to September 26, 2003, a 40 percent disability rating 
is available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.   

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.   

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).


Analysis

The veteran's service connected low back disability is 
presently assigned a 40 percent disability rating under the 
criteria for rating intervertebral disc syndrome.  The Board 
notes that the veteran's disability may be rated under these 
criteria or by combining the orthopedic and neurologic 
manifestations of the disability.  

Orthopedic manifestations of back disability are rated 
primarily on the basis of limitation of motion.  In the 
present case, the veteran's limitation of motion of the low 
back more closely approximates the criteria for a 40 percent 
disability rating under Diagnostic Code 5292 (in effect prior 
to September 2003) and the revised scheduled for rating 
diseases and injuries of the spine (in effect from September 
2003).  During VA examination on April 2003, he was able to 
flex to 40 degrees and extend to 30 degrees before 
experiencing pain.  These findings approximate severe 
limitation of motion.  

Similarly, the veteran's recorded range of motion findings 
during examination in February 2004 and May 2005 show forward 
flexion to 30 and 65 degrees respectively.  In reaching this 
conclusion, the Board has considered other factors such as 
lack of normal endurance, functional loss due to pain, pain 
on use and during flare-ups, weakened movement, excess 
fatigability, and incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the March 2003 
statement from the veteran's treating physician's assistant 
notes that the veteran's symptoms were not relieved by bed 
rest.  The examiner that conducted the May 2005 examination 
clarified that there was pain throughout all movement and 
constant pain.  This evidence again establishes that the 
veteran's remaining functional use is less than 65 degrees.  
Clearly, VA has a duty to determine functional loss which 
includes evaluating a veteran's pain.  Ferraro v. Derwinski, 
1 Vet. App. 326, 330 (1991).  Functional loss due to pain is 
to be rated at the same level as the functional loss where 
flexion is impeded.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).


With regard to neurological impairment, VA outpatient 
treatment record document objective findings of radiculopathy 
into both lower extremities.  These findings are consistent 
with mild incomplete paralysis of both the right and left 
sciatic nerves.  Accordingly, separate ratings of 10 percent 
are warranted for the impairment of the sciatic nerves under 
Diagnostic Code 8520.  However, a rating in excess of 10 
percent is not warranted for either sciatic nerve as the 
evidence does not show symptoms which more nearly approximate 
moderate incomplete paralysis of either sciatic nerve.  On 
the contrary, ankle and knee jerks were 2+ bilaterally during 
examination in April 2003.   Similarly, sensory perception 
was intact over the buttocks and down each lower extremity, 
during examination in April 2003, February 2004, and May 
2005.  There were no objective findings of radiculopathy 
during examination in May 2005 and the veteran had 5/5 motor 
strength in the lower extremities.  These ratings based on 
neurologic impairment combined with the rating based upon 
limitation of motion result in a combined rating of 40 
percent, but no greater.  See 38 C.F.R. § 4.25.  

Although the veteran has disc disease and has complained of 
daily incapacitation, the evidence shows that the disability 
is not productive of incapacitating episodes (as defined 
above) having a total duration of at least 6 weeks during a 
12 month-month period pertinent to this claim so as to 
warrant an increased rating under either Diagnostic Code 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003).  On the contrary, the 
examiner who conducted the May 2005 examination noted that 
there had been no incapacitating episodes during the past 12 
months.  

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 40 percent but has 
found none.  The Board has also considered the evidentiary 
equipoise rule in reaching this decision but has determined 
that it is not applicable to the claim for a rating in excess 
of 40 percent because the preponderance of the evidence is 
against the claim.


ORDER

A 40 percent disability rating for limitation of motion of 
the lumbar spine is granted, subject to the laws and 
regulations governing the payment of VA benefits.

A 10 percent disability rating for right lower extremity 
neuropathy is granted, subject to the laws and regulations 
governing the payment of VA benefits.  

A 10 percent disability rating for left lower extremity 
neuropathy is granted, subject to the law and regulations 
governing the payment of VA benefits.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


